Case 2:21-cv-04796-SB-AGR Document 1-4 Filed 06/11/21 Page 1 of 12 Page ID #:126




         EXHIBIT D
               Case 2:21-cv-04796-SB-AGR Document 1-4 Filed 06/11/21 Page 2 of 12 Page ID #:127




                                                  Claim Chart: US 8,143,848
             Claim Elements                                           Poké Ball Plus Charge Stand
 25 [preamble]. A video game            Poké Ball Plus Charge Stand (“Poké Ball Stand”) is a charging system for charging a video
 controller charging system for         game controller having a power input port.
 charging a video game controller
 having a power input port, the video
 game controller charging system
 comprising:




                                                               1
114301043.5
                Case 2:21-cv-04796-SB-AGR Document 1-4 Filed 06/11/21 Page 3 of 12 Page ID #:128




                                         https://www.amazon.com/Charge-Officially-Licensed-Nintendo-Pok%C3%A9mon-
                                         switch/dp/B07HC4ZD3B/ref=sr_1_1?dchild=1&keywords=pokeball+charge+stand&qid=16197334
                                         10&sr=8-1




                                                                                      vide


                                         https://www.youtube.com/watch?v=cxMRfnMZY4g (2:04)


 [a] a base comprising a plurality of    Poké Ball Stand includes a base comprising a plurality of electrical contacts.
 electrical contacts, the base further
 comprising a power input for

                                                                  2
114301043.5
                Case 2:21-cv-04796-SB-AGR Document 1-4 Filed 06/11/21 Page 4 of 12 Page ID #:129




 connection to a power supply, the
 power input being electrically coupled
 to the plurality of electrical contacts;
 and




                                               electrical contacts                base

                                            https://www.amazon.com/Charge-Officially-Licensed-Nintendo-Pok%C3%A9mon-
                                            switch/dp/B07HC4ZD3B/ref=sr_1_1?dchild=1&keywords=pokeball+charge+stand&qid=
                                            1619733410&sr=8-1

                                            The base further comprises a power input (e.g., USB port) for connection to a power
                                            supply, the power input being electrically coupled to the plurality of electrical contacts.




                                                                     3
114301043.5
               Case 2:21-cv-04796-SB-AGR Document 1-4 Filed 06/11/21 Page 5 of 12 Page ID #:130




                                         https://www.amazon.com/Charge-Officially-Licensed-Nintendo-Pok%C3%A9mon-
                                         switch/dp/B07HC4ZD3B/ref=sr_1_1?dchild=1&keywords=pokeball+charge+stand&qid=
                                         1619733410&sr=8-1

 [b] an adapter comprising a connector   Poké Ball Stand includes an adapter comprising a connector configured to couple to the
 configured to couple to the power       power input port of the video game controller.

                                                                 4
114301043.5
                Case 2:21-cv-04796-SB-AGR Document 1-4 Filed 06/11/21 Page 6 of 12 Page ID #:131




 input port of the video game
 controller, the adapter further
 comprising a plurality of electrical
 leads,




                                                                         adapter comprising
                                                                         a connector

                                        https://www.youtube.com/watch?v=cxMRfnMZY4g (1:33)




                                                                                  the




                                                              5
114301043.5
              Case 2:21-cv-04796-SB-AGR Document 1-4 Filed 06/11/21 Page 7 of 12 Page ID #:132




                                  https://www.youtube.com/watch?v=cxMRfnMZY4g (2:04)




                                  https://www.youtube.com/watch?v=cxMRfnMZY4g (2:34)

                                  The adapter further comprises a plurality of electrical leads.




                                                                                  electrical leads




                                                           6
114301043.5
               Case 2:21-cv-04796-SB-AGR Document 1-4 Filed 06/11/21 Page 8 of 12 Page ID #:133




 [c] wherein the adapter is removably    The adapter is removably attachable on the video game controller and configured to remain
 attachable on the video game            attached on the video game controller when the video game controller is in use during
 controller and configured to remain     operation of a video game.
 attached on the video game controller
 when the video game controller is in
 use during operation of a video game,
 and




                                         https://www.youtube.com/watch?v=cxMRfnMZY4g (2:04)




                                                                7
114301043.5
                Case 2:21-cv-04796-SB-AGR Document 1-4 Filed 06/11/21 Page 9 of 12 Page ID #:134




                                           https://www.youtube.com/watch?v=cxMRfnMZY4g (2:34)

 [d] wherein the base further comprises    The base further comprises a docking structure configured to receive the video game
 a docking structure configured to         controller having the adapter attached thereon such that the plurality of electrical leads of
 receive the video game controller         the adapter contact the plurality of electrical contacts of the base.
 having the adapter attached thereon
 such that the plurality of electrical
 leads of the adapter contact the
 plurality of electrical contacts of the
 base.




                                                                    8
114301043.5
                Case 2:21-cv-04796-SB-AGR Document 1-4 Filed 06/11/21 Page 10 of 12 Page ID #:135




                                                                                          docking structure

                                             https://www.amazon.com/Charge-Officially-Licensed-Nintendo-Pok%C3%A9mon-
                                             switch/dp/B07HC4ZD3B/ref=sr_1_1?dchild=1&keywords=pokeball+charge+stand&qid=
                                             1619733410&sr=8-1

 26. The video game controller               The plurality of electrical contacts comprises at least one spring biasing the plurality of
 charging system of claim 25, wherein        electrical contacts toward the plurality of electrical leads.
 the plurality of electrical contacts
 comprises at least one spring biasing
 the plurality of electrical contacts
 toward the plurality of electrical leads.




                                                                                            electrical contacts




                                                                      9
114301043.5
              Case 2:21-cv-04796-SB-AGR Document 1-4 Filed 06/11/21 Page 11 of 12 Page ID #:136




                                                                                 electrical contacts comprise at least
                                                                                 one spring biasing the electrical
                                                                                 contacts toward the electrical leads




 27. The video game controller          The connector comprises a male mini-USB connector.
 charging system of claim 25, wherein
 the connector comprises a male mini-
 USB connector.




                                                              10
114301043.5
              Case 2:21-cv-04796-SB-AGR Document 1-4 Filed 06/11/21 Page 12 of 12 Page ID #:137




                                                               a male mini-USB connector




                                                     11
114301043.5
